Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005 
                                                                                  Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128277 
                                                                                            Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 128277
                                                                    COA: 247853
                                                                    Wayne CC: 02-013277
  RONALD D. THOMAS,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 28, 2005 
            _________________________________________
       t0919                                                                Clerk